    Case 1:20-cv-01036-SOH Document 20                        Filed 08/25/20 Page 1 of 1 PageID #: 41




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       EL DORADO DIVISION

REBECCA MINOR                                                                                            PLAINTIFF

v.                                           Case No. 1:20-cv-1036

LIFE INSURANCE COMPANY OF
NORTH AMERICA and LOCKHEED
MARTIN CORPORATION
                                                                                                    DEFENDANTS
                                                      ORDER

         Before the Court is Plaintiff’s Stipulation of Dismissal of Lockheed Martin Corporation.

(ECF No. 8). On August 13, 2020, Plaintiff filed the instant Stipulation of Dismissal, stating that

she wishes to dismiss her claims against Defendant Lockheed Martin Corporation without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Rule 41(a)(1)(A)(i) provides

that an action may be dismissed by filing “a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment.” 1 No answer or motion for summary

judgment has been filed in this matter.                Accordingly, Plaintiff’s claims against Defendant

Lockheed Martin Corporation are hereby DISMISSED WITHOUT PREJUDICE. 2

         IT IS SO ORDERED, this 25th day of August, 2020.

                                                                          /s/ Susan O. Hickey
                                                                          Susan O. Hickey
                                                                          Chief United States District Judge


1
  There is much debate as to whether Rule 41 allows a plaintiff to dismiss particular claims or parties or if it may only
be used to dismiss an action in its entirety. 9 Fed. Prac. & Proc. Civ. § 2362 (3d ed.). Nonetheless, the Court certainly
has the power to dismiss a party or claim on motion by the plaintiff. See Johnston v. Cartwright, 355 F.2d 32, 39 (8th
Cir. 1966) (holding that it is not material when dismissing party on plaintiff’s motion if courts act under Rule 15(a)
which relates to pleading amendments, Rule 21 which concerns misjoinder, or Rule 41 which concerns dismissal of
actions); 9 Fed. Prac. & Proc. Civ. § 2362 (3d ed.). Thus, the Court will consider Plaintiff’s Stipulation of Dismissal
of Lockheed Martin Corporation pursuant to Rule 41(a)(1)(A)(i).
2
  Defendant Lockheed Martin Corporation’s Motion for Extension of Time to File Answer (ECF No. 19) should be
and hereby is DENIED AS MOOT.
